


109 HR 6247 IH: Access to Cancer Clinical Trials Act

U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6247
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2006
			Ms. Pryce of Ohio
			 (for herself and Mrs. Myrick)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Education and the
			 Workforce and Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Public Health Service Act, the Employee
		  Retirement Income Security Act of 1974, and the Internal Revenue Code of 1986
		  to require group and individual health insurance coverage and group health
		  plans to provide coverage for individuals participating in approved cancer
		  clinical trials.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Cancer Clinical Trials Act
			 of 2006.
		2.Coverage for
			 individuals participating in approved cancer clinical trials
			(a)Group Health
			 Plans
				(1)Public health
			 service act amendmentsSubpart 2 of part A of title XXVII of the
			 Public Health Service Act is amended
			 by adding at the end the following new section:
					
						2707.Coverage for
				individuals participating in approved cancer clinical trials
							(a)Coverage
								(1)In
				generalIf a group health plan (or a health insurance issuer
				offering health insurance coverage in connection with the plan) provides
				coverage to a qualified individual (as defined in subsection (b)), the plan or
				issuer—
									(A)may not deny the
				individual participation in the clinical trial referred to in subsection
				(b)(2);
									(B)subject to
				subsection (c), may not deny (or limit or impose additional conditions on) the
				coverage of routine patient costs for items and services furnished in
				connection with participation in the trial; and
									(C)may not
				discriminate against the individual on the basis of the individual’s
				participation in such trial.
									(2)Exclusion of
				certain costs
									(A)In
				generalFor purposes of paragraph (1)(B), subject to subparagraph
				(B), routine patient costs include all items and services provided in the
				clinical trial that are otherwise generally available to the qualified
				individual, except—
										(i)in
				the cases of drugs and devices, the investigational item or service, itself;
				or
										(ii)items and services
				that are provided solely to satisfy data collection and analysis needs and that
				are not used in the direct clinical management of the patient.
										(B)InclusionsSuch
				routine patient costs do include costs for the following:
										(i)Conventional
				careItems or services that are typically provided absent a
				clinical trial.
										(ii)Administrative
				itemsItems or services required solely for the provision of the
				investigational item or service (such as the administration of a noncovered
				chemotherapeutic agent), the clinically appropriate monitoring of the effects
				of the item or service, or the prevention of complications.
										(iii)Reasonable and
				necessary careItems or services needed for reasonable and
				necessary care arising from the provision of an investigational item or
				service, including the diagnosis or treatment of complications.
										(3)Use of
				in-network providersIf one or more participating providers is
				participating in a clinical trial, nothing in paragraph (1) shall be construed
				as preventing a plan or issuer from requiring that a qualified individual
				participate in the trial through such a participating provider if the provider
				will accept the individual as a participant in the trial.
								(b)Qualified
				Individual DefinedFor purposes of subsection (a), the term
				qualified individual means an individual who is a participant or
				beneficiary in a group health plan and who meets the following
				conditions:
								(1)(A)The individual has been
				diagnosed with cancer.
									(B)The individual is eligible to
				participate in an approved clinical trial according to the trial protocol with
				respect to treatment of such illness.
									(2)Either—
									(A)the referring
				physician is a participating health care professional and has concluded that
				the individual’s participation in such trial would be appropriate based upon
				the individual meeting the conditions described in paragraph (1); or
									(B)the participant or
				beneficiary provides medical and scientific information establishing that the
				individual’s participation in such trial would be appropriate based upon the
				individual meeting the conditions described in paragraph (1).
									(c)Payment
								(1)In
				generalUnder this section a group health plan (or health
				insurance issuer offering health insurance coverage in connection with the
				plan) shall provide for payment for routine patient costs described in
				subsection (a)(2) but is not required to pay for costs of items and services
				that are customarily provided by the research sponsors free of charge for
				individuals participating in the trial.
								(2)Payment
				rateIn the case of covered items and services provided
				by—
									(A)a participating
				provider, the payment rate shall be at the agreed upon rate, or
									(B)a nonparticipating
				provider, the payment rate shall be at the rate the plan would normally pay for
				comparable items and services under subparagraph (A).
									(d)Approved
				Clinical Trial Defined
								(1)In
				generalIn this section, the term approved clinical
				trial means a clinical research study or clinical investigation that
				relates to the treatment of cancer (including related symptoms) and is
				described in any of the following subparagraphs:
									(A)Federally funded
				trialsThe study or investigation is approved or funded (which
				may include funding through in-kind contributions) by one or more of the
				following:
										(i)NIHThe
				National Institutes of Health.
										(ii)CDCThe
				Centers for Disease Control and Prevention.
										(iii)AHRQThe
				Agency for Health Care Research and Quality.
										(iv)CMSThe
				Centers for Medicare & Medicaid Services.
										(v)Cooperative
				centerA cooperative group or center of any of the entities
				described in clauses (i) through (iv) or the Departments of Defense or Veterans
				Affairs.
										(vi)Center support
				granteesA qualified non-governmental research entity identified
				in the guidelines issued by the National Institutes of Health for center
				support grants.
										(vii)DOD; VA;
				DOEAny of the following if the conditions described in paragraph
				(2) are met:
											(I)The Department of
				Veterans Affairs.
											(II)The Department of
				Defense.
											(III)The Department
				of Energy.
											(B)FDA drug trial
				under indThe study or investigation is conducted under an
				investigational new drug application reviewed by the Food and Drug
				Administration.
									(C)Exempt drug
				trialThe study or investigation is a drug trial that is exempt
				from having such an investigational new drug application.
									(2)Conditions for
				departmentsThe conditions described in this paragraph, for a
				study or investigation conducted by a Department, are that the study or
				investigation has been reviewed and approved through a system of peer review
				that the Secretary determines—
									(A)to be comparable
				to the system of peer review of studies and investigations used by the National
				Institutes of Health, and
									(B)assures unbiased
				review of the highest scientific standards by qualified individuals who have no
				interest in the outcome of the review.
									(e)ConstructionNothing
				in this section shall be construed to limit a plan’s or issuer’s coverage with
				respect to clinical
				trials.
							.
				(2)ERISA
			 amendments(A)Subpart B of part 7 of
			 subtitle B of title I of the Employee
			 Retirement Income Security Act of 1974 is amended by adding at the
			 end the following new section:
						
							714.Coverage for
				individuals participating in approved cancer clinical trials
								(a)Coverage
									(1)In
				generalIf a group health plan (or a health insurance issuer
				offering health insurance coverage in connection with the plan) provides
				coverage to a qualified individual (as defined in subsection (b)), the plan or
				issuer—
										(A)may not deny the
				individual participation in the clinical trial referred to in subsection
				(b)(2);
										(B)subject to
				subsection (c), may not deny (or limit or impose additional conditions on) the
				coverage of routine patient costs for items and services furnished in
				connection with participation in the trial; and
										(C)may not
				discriminate against the individual on the basis of the individual’s
				participation in such trial.
										(2)Exclusion of
				certain costs
										(A)In
				generalFor purposes of paragraph (1)(B), subject to subparagraph
				(B), routine patient costs include all items and services provided in the
				clinical trial that are otherwise generally available to the qualified
				individual, except—
											(i)in
				the cases of drugs and devices, the investigational item or service, itself;
				or
											(ii)items and
				services that are provided solely to satisfy data collection and analysis needs
				and that are not used in the direct clinical management of the patient.
											(B)ExclusionSuch
				routine patient costs do include costs for the following:
											(i)Conventional
				careItems or services that are typically provided absent a
				clinical trial.
											(ii)Administrative
				itemsItems or services required solely for the provision of the
				investigational item or service (such as the administration of a noncovered
				chemotherapeutic agent), the clinically appropriate monitoring of the effects
				of the item or service, or the prevention of complications.
											(iii)Reasonable and
				necessary careItems or services needed for reasonable and
				necessary care arising from the provision of an investigational item or
				service, including the diagnosis or treatment of complications.
											(3)Use of
				in-network providersIf one or more participating providers is
				participating in a clinical trial, nothing in paragraph (1) shall be construed
				as preventing a plan or issuer from requiring that a qualified individual
				participate in the trial through such a participating provider if the provider
				will accept the individual as a participant in the trial.
									(b)Qualified
				Individual DefinedFor purposes of subsection (a), the term
				qualified individual means an individual who is a participant or
				beneficiary in a group health plan and who meets the following
				conditions:
									(1)(A)The individual has been
				diagnosed with cancer.
										(B)The individual is eligible to
				participate in an approved clinical trial according to the trial protocol with
				respect to treatment of such illness.
										(2)Either—
										(A)the referring
				physician is a participating health care professional and has concluded that
				the individual’s participation in such trial would be appropriate based upon
				the individual meeting the conditions described in paragraph (1); or
										(B)the participant or
				beneficiary provides medical and scientific information establishing that the
				individual’s participation in such trial would be appropriate based upon the
				individual meeting the conditions described in paragraph (1).
										(c)Payment
									(1)In
				generalUnder this section a group health plan (or health
				insurance issuer offering health insurance coverage in connection with the
				plan) shall provide for payment for routine patient costs described in
				subsection (a)(2) but is not required to pay for costs of items and services
				that are customarily provided by the research sponsors free of charge for
				individuals participating in the trial.
									(2)Payment
				rateIn the case of covered items and services provided
				by—
										(A)a participating
				provider, the payment rate shall be at the agreed upon rate, or
										(B)a nonparticipating
				provider, the payment rate shall be at the rate the plan would normally pay for
				comparable items and services under subparagraph (A).
										(d)Approved Clinical
				Trial Defined
									(1)In
				generalIn this section, the term approved clinical
				trial means a clinical research study or clinical investigation that
				relates to the treatment of cancer (including related symptoms) and is
				described in any of the following subparagraphs:
										(A)Federally funded
				trialsThe study or investigation is approved or funded (which
				may include funding through in-kind contributions) by one or more of the
				following:
											(i)NIHThe
				National Institutes of Health.
											(ii)CDCThe
				Centers for Disease Control and Prevention.
											(iii)AHRQThe
				Agency for Health Care Research and Quality.
											(iv)CMSThe
				Centers for Medicare & Medicaid Services.
											(v)Cooperative
				centerA cooperative group or center of any of the entities
				described in clauses (i) through (iv) or the Departments of Defense or Veterans
				Affairs.
											(vi)Center support
				granteesA qualified non-governmental research entity identified
				in the guidelines issued by the National Institutes of Health for center
				support grants.
											(vii)DOD; VA;
				DOEAny of the following if the conditions described in paragraph
				(2) are met:
												(I)The Department of
				Veterans Affairs.
												(II)The Department of
				Defense.
												(III)The Department of
				Energy.
												(B)FDA drug trial
				under indThe study or investigation is conducted under an
				investigational new drug application reviewed by the Food and Drug
				Administration.
										(C)Exempt drug
				trialThe study or investigation is a drug trial that is exempt
				from having such an investigational new drug application.
										(2)Conditions for
				departmentsThe conditions described in this paragraph, for a
				study or investigation conducted by a Department, are that the study or
				investigation has been reviewed and approved through a system of peer review
				that the Secretary determines—
										(A)to be comparable
				to the system of peer review of studies and investigations used by the National
				Institutes of Health, and
										(B)assures unbiased
				review of the highest scientific standards by qualified individuals who have no
				interest in the outcome of the review.
										(e)ConstructionNothing
				in this section shall be construed to limit a plan’s or issuer’s coverage with
				respect to clinical
				trials.
								.
					(B)Section 732(a) of such Act (29 U.S.C.
			 1191a(a)) is amended by striking section 711 and inserting
			 sections 711 and 714.
					(C)The table of contents in section 1 of
			 such Act is amended by inserting after the item relating to section 713 the
			 following new item:
						
							
								Sec. 714. Coverage for individuals
				participating in approved cancer clinical
				trials
							
							.
					(3)Internal revenue
			 code amendments
					(A)In
			 generalSubchapter B of chapter 100 of the Internal Revenue Code
			 of 1986 is amended—
						(i)in
			 the table of sections, by inserting after the item relating to section 9812 the
			 following new item:
							
								
									Sec. 9813. Coverage for individuals
				participating in approved cancer clinical
				trials
								
								;
				  and
						(ii)by
			 inserting after section 9812 the following:
							
								9813.Coverage for
				individuals participating in approved cancer clinical trials
									(a)Coverage
										(1)In
				generalIf a group health plan provides coverage to a qualified
				individual (as defined in subsection (b)), the plan—
											(A)may not deny the
				individual participation in the clinical trial referred to in subsection
				(b)(2);
											(B)subject to
				subsection (c), may not deny (or limit or impose additional conditions on) the
				coverage of routine patient costs for items and services furnished in
				connection with participation in the trial; and
											(C)may not
				discriminate against the individual on the basis of the individual’s
				participation in such trial.
											(2)Exclusion of
				certain costs
											(A)In
				generalFor purposes of paragraph (1)(B), subject to subparagraph
				(B), routine patient costs include all items and services provided in the
				clinical trial that are otherwise generally available to the qualified
				individual, except—
												(i)in
				the cases of drugs and devices, the investigational item or service, itself;
				or
												(ii)items and
				services that are provided solely to satisfy data collection and analysis needs
				and that are not used in the direct clinical management of the patient.
												(B)ExclusionSuch
				routine patient costs do include costs for the following:
												(i)Conventional
				careItems or services that are typically provided absent a
				clinical trial.
												(ii)Administrative
				itemsItems or services required solely for the provision of the
				investigational item or service (such as the administration of a noncovered
				chemotherapeutic agent), the clinically appropriate monitoring of the effects
				of the item or service, or the prevention of complications.
												(iii)Reasonable and
				necessary careItems or services needed for reasonable and
				necessary care arising from the provision of an investigational item or
				service, including the diagnosis or treatment of complications.
												(3)Use of
				in-network providersIf one or more participating providers is
				participating in a clinical trial, nothing in paragraph (1) shall be construed
				as preventing a plan from requiring that a qualified individual participate in
				the trial through such a participating provider if the provider will accept the
				individual as a participant in the trial.
										(b)Qualified
				Individual DefinedFor purposes of subsection (a), the term
				qualified individual means an individual who is a participant or
				beneficiary in a group health plan and who meets the following
				conditions:
										(1)(A)The individual has been
				diagnosed with cancer.
											(B)The individual is eligible to
				participate in an approved clinical trial according to the trial protocol with
				respect to treatment of such illness.
											(2)Either—
											(A)the referring
				physician is a participating health care professional and has concluded that
				the individual’s participation in such trial would be appropriate based upon
				the individual meeting the conditions described in paragraph (1); or
											(B)the participant or
				beneficiary provides medical and scientific information establishing that the
				individual’s participation in such trial would be appropriate based upon the
				individual meeting the conditions described in paragraph (1).
											(c)Payment
										(1)In
				generalUnder this section a group health plan shall provide for
				payment for routine patient costs described in subsection (a)(2) but is not
				required to pay for costs of items and services that are customarily provided
				by the research sponsors free of charge for individuals participating in the
				trial.
										(2)Payment
				rateIn the case of covered items and services provided
				by—
											(A)a participating
				provider, the payment rate shall be at the agreed upon rate, or
											(B)a nonparticipating
				provider, the payment rate shall be at the rate the plan would normally pay for
				comparable items and services under subparagraph (A).
											(d)Approved
				Clinical Trial Defined
										(1)In
				generalIn this section, the term approved clinical
				trial means a clinical research study or clinical investigation that
				relates to the treatment of cancer (including related symptoms) and is
				described in any of the following subparagraphs:
											(A)Federally funded
				trialsThe study or investigation is approved or funded (which
				may include funding through in-kind contributions) by one or more of the
				following:
												(i)NIHThe
				National Institutes of Health.
												(ii)CDCThe
				Centers for Disease Control and Prevention.
												(iii)AHRQThe
				Agency for Health Care Research and Quality.
												(iv)CMSThe
				Centers for Medicare & Medicaid Services.
												(v)Cooperative
				centerA cooperative group or center of any of the entities
				described in clauses (i) through (iv) or the Departments of Defense or Veterans
				Affairs.
												(vi)Center support
				granteesA qualified non-governmental research entity identified
				in the guidelines issued by the National Institutes of Health for center
				support grants.
												(vii)DOD; VA;
				DOEAny of the following if the conditions described in paragraph
				(2) are met:
													(I)The Department of
				Veterans Affairs.
													(II)The Department of
				Defense.
													(III)The Department
				of Energy.
													(B)FDA drug trial
				under indThe study or investigation is conducted under an
				investigational new drug application reviewed by the Food and Drug
				Administration.
											(C)Exempt drug
				trialThe study or investigation is a drug trial that is exempt
				from having such an investigational new drug application.
											(2)Conditions for
				departmentsThe conditions described in this paragraph, for a
				study or investigation conducted by a Department, are that the study or
				investigation has been reviewed and approved through a system of peer review
				that the Secretary determines—
											(A)to be comparable to
				the system of peer review of studies and investigations used by the National
				Institutes of Health, and
											(B)assures unbiased
				review of the highest scientific standards by qualified individuals who have no
				interest in the outcome of the review.
											(e)ConstructionNothing
				in this section shall be construed to limit a plan’s coverage with respect to
				clinical
				trials.
									.
						(B)Conforming
			 amendmentSection 4980D(d)(1) of such Code is amended by striking
			 section 9811 and inserting sections 9811 and
			 9813.
					(b)Individual
			 Health InsurancePart B of title XXVII of the
			 Public Health Service Act is
			 amended—
				(1)by redesignating
			 the first subpart 3 (relating to other requirements) as subpart 2; and
				(2)by adding at the
			 end of subpart 2 the following new section:
					
						2753.Coverage for
				individuals participating in approved cancer clinical trialsThe provisions of section 2707 shall apply
				to health insurance coverage offered by a health insurance issuer in the
				individual market in the same manner as they apply to health insurance coverage
				offered by a health insurance issuer in connection with a group health plan in
				the small or large group
				market.
						.
				(c)Effective
			 Dates
				(1)Group health
			 plans and group health insurance coverageSubject to paragraph
			 (3), the amendments made by subsection (a) apply with respect to group health
			 plans for plan years beginning on or after January 1, 2007.
				(2)Individual
			 health insurance coverageThe amendment made by subsection (b)
			 applies with respect to health insurance coverage offered, sold, issued,
			 renewed, in effect, or operated in the individual market on or after such
			 date.
				(3)Collective
			 bargaining exceptionIn the case of a group health plan
			 maintained pursuant to 1 or more collective bargaining agreements between
			 employee representatives and 1 or more employers ratified before the date of
			 enactment of this Act, the amendments made subsection (a) shall not apply to
			 plan years beginning before the later of—
					(A)the date on which
			 the last collective bargaining agreements relating to the plan terminates
			 (determined without regard to any extension thereof agreed to after the date of
			 enactment of this Act), or
					(B)January 1,
			 2007.
					For purposes
			 of subparagraph (A), any plan amendment made pursuant to a collective
			 bargaining agreement relating to the plan which amends the plan solely to
			 conform to any requirement added by subsection (a) shall not be treated as a
			 termination of such collective bargaining agreement.(d)Coordination of
			 AdministrationThe Secretary of Labor, the Secretary of the
			 Treasury, and the Secretary of Health and Human Services shall ensure, through
			 the execution of an interagency memorandum of understanding among such
			 Secretaries, that—
				(1)regulations,
			 rulings, and interpretations issued by such Secretaries relating to the same
			 matter over which two or more such Secretaries have responsibility under the
			 provisions of this Act (and the amendments made thereby) are administered so as
			 to have the same effect at all times; and
				(2)coordination of
			 policies relating to enforcing the same requirements through such Secretaries
			 in order to have a coordinated enforcement strategy that avoids duplication of
			 enforcement efforts and assigns priorities in enforcement.
				(e)Study and
			 Report
				(1)StudyThe
			 Secretary of Health and Human Services, jointly with the Secretaries of Labor
			 and the Treasury, shall study the impact on group health plans and health
			 insurance issuers of requiring group health plans and health insurance coverage
			 to cover routine patient care costs for individuals with serious and life
			 threatening diseases other than cancer.
				(2)Report to
			 congressNot later than January 1, 2010, such Secretary shall
			 submit a report to Congress that contains an assessment of—
					(A)any incremental
			 cost to group health plans and health insurance issuers resulting from the
			 provisions of this section; and
					(B)a projection of
			 expenditures of such plans and issuers if coverage of routine patient care
			 costs in an approved clinical trial program were extended to individuals
			 entitled to benefits under such plans or health insurance coverage who have a
			 diagnosis other than cancer.
					
